Citation Nr: 0309718	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran had verified active duty service from May 1969 
until April 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1997 
rating decision of the Huntington, West Virginia Regional 
Office (RO) which, among other things, denied service 
connection for residuals of right foot injury.  

It should be noted that in a Board decision dated in December 
2002, service connection for a back injury was denied.  This 
decision is final and it has not been appealed.

This issue was remanded by a decision of the Board dated in 
September 2001 and underwent further development at the Board 
in March 2003.  Development having been completed, the case 
was returned to the signatory Member for appropriate 
disposition.  


REMAND

The Board points out that during the course of this appeal, 
the regulation authorizing the Board to develop evidence or 
to cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In view 
of such, and to avoid any prejudice to the veteran (see 
Bernard v. Brown, 4 Vet. App. 384 (1995)), the matter on 
appeal must be returned to the RO for consideration of the 
claim in light of all additional evidence added to the record 
since development by the Board.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002)) are fully 
complied with and satisfied.  Any other 
development deemed indicated by the RO 
should also be accomplished.

2.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the issue of service 
connection for residuals of a right foot 
injury.  If the benefit sought on appeal 
is not granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration.  .

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




